UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: September 1, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12454 RUBY TUESDAY, INC. (Exact name of registrant as specified in its charter) GEORGIA 63-0475239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 West Church Avenue, Maryville, Tennessee 37801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (865) 379-5700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerx Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox (Number of shares of common stock, $0.01 par value, outstanding as of October 6, 2015) RUBY TUESDAY, INC. INDEX Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 1, 2, 2015 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME FOR THE THIRTEEN WEEKS ENDED SEPTEMBER 1, 2, 2014 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THIRTEEN WEEKS ENDED SEPTEMBER 1, 2, 2014 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7-27 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28-39 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 39 ITEM 4. CONTROLS AND PROCEDURES 40 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 40 ITEM 1A. RISK FACTORS 40 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 41 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 41 ITEM 4. MINE SAFETY DISCLOSURES 41 ITEM 5. OTHER INFORMATION 41 ITEM 6. EXHIBITS 42 SIGNATURES 43 2 Special Note Regarding Forward-Looking Information This Quarterly Report on Form 10-Q contains various forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements represent our expectations or beliefs concerning future events, including one or more of the following: future financial performance (including our estimates of growth in same-restaurant sales, average unit volumes, operating margins, expenses, and other items), future capital expenditures, the effect of strategic initiatives (including statements relating to cost savings initiatives and the benefits of our marketing), the opening or closing of restaurants by us or our franchisees, sales of our real estate or purchases of new real estate, future borrowings and repayments of debt, availability of financing on terms attractive to the Company, compliance with financial covenants in our debt instruments, payment of dividends, stock and bond repurchases, restaurant acquisitions, and changes in senior management and in the Board of Directors.We caution the reader that a number of important factors and uncertainties could, individually or in the aggregate, cause our actual results to differ materially from those included in the forward-looking statements, including, without limitation, the risks and uncertainties described in the Risk Factors included in Part I, Item A of our Annual Report on Form 10-K for the year ended June 2, 2015 and in Part II, Item 1A of this Quarterly Report on Form 10-Q for the 13 weeks ended September 1, 2015. 3 PART I — FINANCIAL INFORMATION ITEM 1. RUBY TUESDAY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS EXCEPT PER-SHARE DATA) (UNAUDITED) SEPTEMBER 1, JUNE 2, (as adjusted) Assets (NOTE 1) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories: Merchandise China, silver and supplies Income tax receivable – Prepaid rent and other expenses Assets held for sale Total current assets Property and equipment, net Deferred income taxes, net – Other assets Total assets $ $ Liabilities & Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities: Taxes, other than income and payroll Payroll and related costs Insurance Deferred revenue – gift cards Rent and other Current portion of long-term debt, including capital leases Income tax payable – Deferred income taxes, net 7 Total current liabilities Long-term debt and capital leases, less current maturities Deferred income taxes, net – Deferred escalating minimum rent Other deferred liabilities Total liabilities Commitments and contingencies (Note 12) Shareholders’ equity: Common stock, $0.01 par value; (authorized: 100,000 shares; Issued and outstanding: 61,951 shares at 9/01/15; 62,098 shares at 6/02/15) Capital in excess of par value Retained earnings Deferred compensation liability payable in Company stock Company stock held by Deferred Compensation Plan ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities & shareholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 RUBY TUESDAY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME (IN THOUSANDS EXCEPT PER-SHARE DATA) (UNAUDITED) THIRTEEN WEEKS ENDED SEPTEMBER 1, SEPTEMBER 2, (as adjusted) (NOTE 1) Revenue: Restaurant sales and operating revenue $ $ Franchise revenue Operating costs and expenses: Cost of goods sold (excluding depreciation and amortization shown below) Payroll and related costs Other restaurant operating costs Depreciation and amortization Selling, general and administrative, net Closures and impairments Interest expense, net Loss before income taxes ) ) Benefit for income taxes ) ) Net (loss)/income $ ) $ Other comprehensive (loss)/income: Changes in pension and postretirement benefits ) Total comprehensive (loss)/income $ ) $ (Loss)/earnings per share: Basic $ ) $ Diluted $ ) $ Weighted average shares: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 5 RUBY TUESDAY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) (UNAUDITED) THIRTEEN WEEKS ENDED SEPTEMBER 1, SEPTEMBER 2, (as adjusted) (NOTE 1) Operating activities: Net (loss)/income $ ) $ Adjustments to reconcile net (loss)/income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Loss on impairments, including disposition of assets Share-based compensation expense ) Lease reserve adjustments Deferred escalating minimum rent Other, net ) Changes in operating assets and liabilities: Receivables 74 Inventories ) Income taxes ) Prepaid and other assets ) ) Accounts payable, accrued and other liabilities ) ) Net cash (used)/provided by operating activities ) Investing activities: Purchases of property and equipment ) ) Proceeds from disposal of assets Insurance proceeds from property claims – Reductions in Deferred Compensation Plan assets Net cash used by investing activities ) ) Financing activities: Principal payments on long-term debt and capital leases ) ) Stock repurchases (9
